DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 14-25 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statements (IDS) filed on 02/02/2020 have been taken into account.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15, 17-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Billimack (US Pub. No. 2017/0045159).
Regarding Claim 14, Billimack discloses a wall hook comprising a U-profile bracket (Billimack: Fig. 3-4; 100, 200) bent from a wire; the U-profile bracket comprising U-profile legs (Billimack: Fig. 3-4; 105, 120, 130, 140, 205, 220, 230, 240) positioned at a spacing from each other and each comprising a first end (Billimack: Fig. 3-4; 140, 240) and a second end (Billimack: Fig. 3-4; 105, 205) opposite the first end, wherein a spacing between the U-profile (intended use); the U-profile bracket comprising a U-profile base (Billimack: Fig. 3-4; 59) connecting the first ends of the U-profile legs to each other, wherein the second ends of the U-profile legs leave open an opening (Billimack: Fig. 3-4; 58) between them; the U-profile bracket comprising a hook part formed by at least one bent section (Billimack: Fig. 4; 145) of at least one of the U-profile legs.  
Regarding Claim 15, Billimack discloses the wall hook according to claim 14, wherein the at least one bent section (Billimack: Fig. 4; 145) is arranged at the U-profile base.  
Regarding Claim 17, Billimack discloses the wall hook according to claim 14, wherein the wire has a circular cross section (Billimack: [0013]).  
Regarding Claim 18, Billimack discloses the wall hook according to claim 14, wherein the wire has a rectangular cross section (Billimack: [0013]).  
Regarding Claim 21, Billimack discloses the wall hook according to claim 14, wherein the at least one bent section (Billimack: Fig. 4; 145) is positioned at an angle of 145⁰ relative to the at least one of the U-profile legs (Billimack: Fig. 3-4; 105, 120, 130, 140, 205, 220, 230, 240).  
Regarding Claim 22, Billimack discloses the wall hook according to claim 14, wherein the at least one bent section (Billimack: Fig. 4; 145) comprises an angled portion.  
Regarding Claim 23, Billimack discloses the wall hook according to claim 14, wherein the wire is elastically deformable such that the U-profile legs (Billimack: Fig. 3-4; 105, 120, 130, 140, 205, 220, 230, 240) are curved across a length thereof so as to be under pretension when the U-shaped bracket is connected to a wall.  



Claims 14, 16-17, 19-20, 22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (US Pub. No. 2015/0237841).
Regarding Claim 14, Petersen discloses a wall hook comprising a U-profile bracket (Petersen: Fig. 1; 100) bent from a wire; the U-profile bracket comprising U-profile legs (Petersen: Annotated Fig. 1; L1, L2, 116, 118, 122, 126) positioned at a spacing from each other and each comprising a first end and a second end (Petersen: Fig. 1; 122, 126) opposite the first end, wherein a spacing between the U-profile legs is matched to a diameter of a screw shaft of a fastening screw with which the U-profile bracket is to be connected to a wall (intended use); the U-profile bracket comprising a U-profile base (Petersen: Annotated Fig. 1; B) connecting the first ends of the U-profile legs to each other, wherein the second ends of the U-profile legs leave open an opening between them; the U-profile bracket comprising a hook part formed by at least one bent section (Petersen: Annotated Fig. 1; S) of at least one of the U-profile legs.  
Regarding Claim 16, Petersen discloses the wall hook according to claim 14, wherein the at least one bent section (Petersen: Annotated Fig. 1; S) is arranged at the second end of the at least one of the U-profile legs (Petersen: Annotated Fig. 1; L1, L2, 116, 118, 122, 126).  
Regarding Claim 17, Petersen discloses the wall hook according to claim 14, wherein the wire has a circular cross section (Petersen: Fig. 1; 107).  
Regarding Claim 19, Petersen discloses the wall hook according to claim 14, wherein a first one of the U-profile legs (Petersen: Annotated Fig. 1; L1, 116, 122) is longer than a second one of the U-profile legs (Petersen: Annotated Fig. 1; L2, 118, 126).  
Regarding Claim 20, Petersen discloses the wall hook according to claim 19, wherein the at least one bent section (Petersen: Annotated Fig. 1; S) is arranged at the second end of said first U-profile leg Petersen: Annotated Fig. 1; L1, 116, 122) that is longer.  
Claim 22, Petersen discloses the wall hook according to claim 14, wherein the at least one bent section (Petersen: Annotated Fig. 1; S) comprises an angled portion.  
Regarding Claim 24, Petersen discloses the wall hook according to claim 14, further comprising a securing element (Petersen: Fig. 1; 130, 132, 133) arranged at the second end of one of the U-profile legs (Petersen: Annotated Fig. 1; L1, 116, 122).  
Regarding Claim 25, Petersen discloses the wall hook according to claim 24, wherein the securing element (Petersen: Fig. 1; 130, 132, 133) is an eye or a loop.

    PNG
    media_image1.png
    772
    653
    media_image1.png
    Greyscale

I: Petersen; Annotated Fig. 1
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631